COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00081-CV


The Estate of Glenda Rhoades           §    From County Court at Law No. 2

                                       §    of Parker County (CIV-13-0909)

                                       §    June 11, 2015

                                       §    Opinion by Justice Gabriel

                                       §    Concurrence by Justice Sudderth

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel